


109 HR 5913 IH: To amend the Help America Vote Act of 2002 to require an

U.S. House of Representatives
2006-07-26
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		I
		109th CONGRESS
		2d Session
		H. R. 5913
		IN THE HOUSE OF REPRESENTATIVES
		
			July 26, 2006
			Mr. Tancredo
			 introduced the following bill; which was referred to the
			 Committee on House
			 Administration, and in addition to the Committee on
			 Transportation and
			 Infrastructure, for a period to be subsequently determined by
			 the Speaker, in each case for consideration of such provisions as fall within
			 the jurisdiction of the committee concerned
		
		A BILL
		To amend the Help America Vote Act of 2002 to require an
		  individual to provide proof that the individual is a citizen of the United
		  States and to present a government-issued photo identification as a condition
		  of casting a ballot in an election for Federal office, and for other
		  purposes.
	
	
		1.Short TitleThis Act may be cited as the Voter
			 Integrity Protection Act of 2006.
		2.Proof of
			 Citizenship Required for Casting Ballot
			(a)In
			 GeneralSection 303 of the Help America Vote Act of 2002 (42
			 U.S.C. 15483) is amended—
				(1)by redesignating
			 subsections (c) and (d) as subsections (d) and (e); and
				(2)by inserting after
			 subsection (b) the following new subsection:
					
						(c)Requiring Proof of
				Citizenship at Polling Place
							(1)Individuals
				voting in personNotwithstanding any other provision of law, the
				appropriate State or local election official may not provide a ballot for an
				election for Federal office (including a provisional ballot under section
				302(a)) to an individual who desires to vote in person unless the individual
				presents to the official a photographic copy of any document which provides
				proof that the individual is a citizen of the United States.
							(2)Individuals
				voting by mailNotwithstanding any other provision of law, the
				appropriate State or local election official may not accept any ballot for an
				election for Federal office provided by an individual who votes by mail unless
				the individual submits with the ballot a photographic copy of any document
				which provides proof that the individual is a citizen of the United
				States.
							(3)Exception for
				individuals with proof of citizenship on file with election
				officialParagraphs (1) and (2) shall not apply in the case of an
				individual who, at the time the individual applied to register to vote in
				Federal elections in the State involved, provided the appropriate State
				election official with a photographic copy of a document which provided proof
				that the individual is a citizen of the United States.
							(4)Treatment of
				driver’s licensesFor purposes of this subsection, a motor
				vehicle driver’s license shall not be treated as a document which provides
				proof that the individual to whom the license is issued is a citizen of the
				United States unless the State issuing the license required the individual to
				provide proof of the individual’s United States citizenship as a condition of
				receiving the
				license.
							.
				(b)Conforming
			 AmendmentSection 303 of such Act (42 U.S.C. 15483) is amended in
			 the heading by striking for voters who
			 register by mail and inserting for preventing voting fraud.
			(c)Clerical
			 AmendmentThe table of contents of such Act is amended by
			 amending the item relating to section 303 to read as follows:
				
					
						Sec. 303. Computerized statewide voter
				registration list requirements and requirements for preventing voting
				fraud.
					
					.
			(d)Effective
			 DateSection 303(e) of such Act (42 U.S.C. 15483(e)), as
			 redesignated by subsection (a)(1), is amended by adding at the end the
			 following new paragraph:
				
					(3)Proof of
				citizenshipSubsection (c) shall apply with respect to the
				regularly scheduled general election for Federal office held in November 2008
				and each succeeding election for Federal
				office.
					.
			3.Requiring Photo
			 Identification
			(a)Requirement
				(1)In
			 generalSubtitle A of title III of the Help America Vote Act of
			 2002 (42 U.S.C. 15481 et seq.) is amended—
					(A)by redesignating
			 sections 304 and 305 as sections 305 and 306; and
					(B)by inserting after
			 section 303 the following new section:
						
							304.Requiring
				Voters to Present Photo Identification
								(a)In
				GeneralNotwithstanding
				section 303(b), each State shall require any individual who desires to cast a
				ballot in an election for Federal office—
									(1)in the case of an
				individual voting in person, to present to the appropriate election official a
				current valid photo identification which is issued by a governmental entity;
				or
									(2)in the case of an individual voting by
				mail, to submit with the ballot a copy of a current valid photo identification
				which is issued by a governmental entity.
									(b)Making photo
				identifications available at no cost for purposes of casting ballots in
				elections
									(1)In
				generalEach State shall establish a program to provide photo
				identifications which may be used to meet the requirements of subsection (a) by
				individuals who desire to vote in elections held in the State but who do not
				otherwise possess a government-issued photo identification, at no cost to the
				individual.
									(2)Identifications
				not to be used for other purposesAny photo identification
				provided under the program established under paragraph (1) may not serve as a
				government-issued photo identification for purposes of any program or function
				of a State or local government other than the administration of
				elections.
									(c)Effective
				DateEach State shall be
				required to comply with the requirements of this section (a) with respect to
				the regularly scheduled general election for Federal office held in November
				2008 and each succeeding election for Federal
				office.
								.
					(2)Conforming
			 amendments
					(A)Effect on
			 current requirementsSection 303(b)(1) of such Act (42 U.S.C.
			 15483(b)(1)) is amended by striking paragraph (3) and inserting
			 paragraph (3) and section 304.
					(B)EnforcementSection
			 401 of such Act (42 U.S.C. 15511) is amended by striking and 303
			 and inserting 303, and 304.
					(3)Clerical
			 amendmentThe table of contents of such Act is amended—
					(A)by redesignating
			 the items relating to sections 304 and 305 as relating to sections 305 and 306;
			 and
					(B)by inserting after
			 the item relating to section 303 the following:
						
							
								Sec. 304. Requiring voters to present
				photo
				identification.
							
							.
					(b)Payments to
			 States To Cover Costs of Making Photo Identifications Available
				(1)In
			 generalSubtitle D of title II of such Act (42 U.S.C. 15321 et
			 seq.) is amended by adding at the end the following new part:
					
						7Payments to Cover
				Costs of Providing Photo Identifications
							297.Payments to
				Cover Costs to States of Providing Photo Identifications For Voting
								(a)Payments to
				StatesThe Commission shall make payments each year to reimburse
				the States for the costs incurred in providing photo identifications under the
				program established under section 304(b)(1).
								(b)Amount of
				PaymentThe amount of the payment made to a State under this part
				for any year shall be equal to the amount expended by the State during the year
				in carrying out the program established under section 304(b)(1), as determined
				on the basis of information furnished to the Commission by the State at such
				time and in such form as the Commission may require.
								297A.Authorization
				of AppropriationsThere are
				authorized to be appropriated for payments under this part such sums as may be
				necessary for fiscal year 2008 and each succeeding fiscal
				year.
							.
				(2)Clerical
			 amendmentThe table of contents of such Act is amended by adding
			 at the end of the item relating to subtitle D of title II the following:
					
						
							Part 7—Payments To Cover Costs of Providing
				Photo Identifications
							Sec. 297. Payments to cover costs to
				States of providing photo identifications for voting.
							Sec. 297A. Authorization of
				appropriations.
						
						.
				4.Withholding of
			 highway funds
			(a)In
			 generalChapter 1 of title 23, United States Code, is amended by
			 adding at the end the following:
				
					167.Requirements
				for preventing voting fraud
						(a)Withholding of
				apportionments for noncomplianceOn October 1, 2008, and October 1 of each
				fiscal year thereafter, if a State does not meet the requirement of subsection
				(b), the Secretary shall withhold from amounts apportioned to the State on that
				date under each of paragraphs (1), (3), and (4) of section 104(b) the following
				percentage of such amounts:
							(1)For fiscal year
				2009, 10 percent.
							(2)For fiscal year
				2010, 20 percent.
							(3)For fiscal year
				2011, 30 percent.
							(4)For fiscal year
				2012, and each fiscal year thereafter, 40 percent.
							(b)RequirementA
				State meets the requirements of this subsection if the State has enacted and is
				enforcing, as determined by the Election Assistance Commission, a law that
				complies with the requirements of sections 303(c) and 304 of the Help America
				Vote Act of 2002 (42 U.S.C. 15483(c) and 42 U.S.C. 15484).
						(c)Period of
				availability; effect of compliance and noncomplianceIf, within 4
				years from the date that an apportionment for a State is withheld in accordance
				with this section, the State meets the requirements of subsection (b), the
				apportionment of the State shall be increased by an amount equal to the amount
				withheld. If, at the end of such 4-year period, the State does not meet the
				requirements of subsection (b), any amounts so withheld from the State shall
				lapse.
						.
			(b)Clerical
			 AmendmentThe analysis for such chapter is amended by adding at
			 the end the following:
				
					
						167. Requirements for preventing voting
				fraud.
					
					.
			
